         Case 2:19-cv-01074-GMN-BNW Document 7-2 Filed 10/02/19 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10 STRIKE 3 HOLDINGS, LLC,                                  Case Number: 2:19-cv-01074-GMN-BNW
11                          Plaintiff,
                                                            [PROPOSED] ORDER ON PLAINTIFF’S
12 vs.                                                       AMENDED EX-PARTE APPLICATION
13 JOHN DOE subscriber assigned IP address                   FOR EXTENSION OF TIME WITHIN
   70.180.148.249,                                           WHICH TO EFFECTUATE SERVICE
14                                                              ON JOHN DOE DEFENDANT
                     Defendant.
15

16

17         THIS CAUSE came before the Court upon Plaintiff’s Amended Ex-parte Application

18 for Extension of Time Within Which to Effectuate Service on John Doe Defendant

19 (“Application”), and the Court being duly advised in the premises does hereby:

20         ORDER AND ADJUDGE: Plaintiff’s Application is granted. Plaintiff shall have until

21 November 15, 2019 to effectuate service of a summons and Complaint on Defendant.

22
                             IT IS SO ORDERED
23                                                   IT IS SO ORDERED.

24                           DATED: October 04, 2019
                                                     _______________________________
25                                                   UNITED STATES MAGISTRATE JUDGE
26
                                                     DATED:_____________________________
                             __________________________________________________
27
                             BRENDA WEKSLER
28                           UNITED STATES MAGISTRATE JUDGE
                                                        1

         [Proposed] Order on Plaintiff’s Amended Ex-Parte Application for Extension of Time Within Which to
                                       Effectuate Service on John Doe Defendant
